      Case 2:20-cv-00200-RMP     ECF No. 20   filed 09/13/21    PageID.113 Page 1 of 2




1                                                                  FILED IN THE
                                                               U.S. DISTRICT COURT
                                                         EASTERN DISTRICT OF WASHINGTON

2
                                                          Sep 13, 2021
3                                                              SEAN F. MCAVOY, CLERK




4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     PIERRE BUSTANOBY, an                      NO: 2:20-CV-200-RMP
      individual; and JENNIFER
8     HOPKINS, an individual,                   ORDER OF DISMISSAL WITH
                                                PREJUDICE
9                              Plaintiffs,

10         v.

11    PRESERVER TRANS, LLC, a
      foreign corporation; REHMAN
12    HAYAT and JANE DOE HAYAT,
      individually and on behalf of the
13    marital community comprised
      thereof; and JOHN and JANE DOES
14    1-25,

15                             Defendants.

16

17         BEFORE THE COURT is a Stipulated Motion to Dismiss with Prejudice,

18   ECF No. 19. Having reviewed the Motion and the record, the Court finds good

19   cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

20         1. The Stipulated Motion to Dismiss with Prejudice, ECF No. 19, is

21              GRANTED.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:20-cv-00200-RMP         ECF No. 20   filed 09/13/21   PageID.114 Page 2 of 2




1          2. Plaintiffs’ Complaint is dismissed with prejudice and without fees or

2              costs to any party.

3          3. All pending motions, if any, are DENIED AS MOOT.

4          4. All scheduled court hearings, if any, are STRICKEN.

5          5. The Court retrains jurisdiction of this matter to enforce the settlement

6              agreement reached between the parties, should such become necessary.

7          IT IS SO ORDERED. The District Court Clerk is directed to enter this

8    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

9    close this case.

10         DATED September 13, 2021.

11
                                                  s/ Rosanna Malouf Peterson
12                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
